JUDGMENT
Tsoucalas, Senior Judge:
This Court, having received and reviewed the United States Department of Commerce, International Trade Administration’s (Commerce) Final Results of Redetermination Pursuant to Court Remand, The Timken Company v. United States, Slip Op. 98-92, July 2, 1998, Court No. 97-04-00562 (“Remand Results”) filed September 29, 1998, and upon finding that Commerce complied with the Court’s remand order, and no comments to the Remand Results having been received, hereby
Orders that the Remand Results are affirmed in their entirety; and further
Orders that, all other issues having been decided, this case is dismissed.